

a2019socincentiveplan_image1.jpg [a2019socincentiveplan_image1.jpg]
















Strategic Operating Committee Incentive Program






























Document Date: September 16, 2013
Approved by the HTBI Board of Directors: September 30, 2013
Reviewed by the Compensation Committee: August 25, 2015
Reviewed by the Compensation Committee: August 22, 2016
Reviewed by the Compensation Committee: August 25, 2017
Reviewed by the Compensation Committee: September 27, 2017
Reviewed by the Compensation Committee: September 24, 2018










-1-

--------------------------------------------------------------------------------




HomeTrust Strategic Operating Committee Incentive Program

--------------------------------------------------------------------------------



Introduction
HomeTrust Bancshares, Inc. (“HomeTrust” or the “Bank”) is committed to rewarding
senior executives for their contributions to the Bank’s success. The HomeTrust
Bancshares, Inc. Strategic Operating Committee Incentive Program (the “Program”)
is part of a total compensation package which includes base salary, annual
incentives and benefits. The Program is designed to:
▪
Focus executives on building a strong foundation for success and sustainability
over the long term.

▪
Recognize and reward achievement of the Bank’s annual business goals.

▪
Focus executives’ attention on key business metrics.

▪
Motivate and reward superior performance.

▪
Attract and retain talent needed for the Bank’s success.

▪
Be competitive with the market.

▪
Encourage teamwork and collaboration.

▪
Ensure incentives are appropriately risk-balanced.

▪
Recognize the accomplishment of key business goals that are critical to
long-term success of the organization that are less quantifiable and/or more
subjective in nature by utilizing a discretionary component.

Effective Date, Program and Administrator
This Program (formerly called the HomeTrust Strategic Operating Committee
Incentive Plan) became effective July 1, 2012, and was amended on September 23,
2013.
The Program Administrator is the Compensation Committee of the Board of
Directors (the “Compensation Committee” or the “Committee"). The Program may be
amended from time to time with the approval of the Board of Directors.
Participation and Eligibility
Each year, employees are selected for Program participation:
▪
CEO participation is determined by the Compensation Committee.

▪
The CEO recommends the other executive officers for approval by the Compensation
Committee.

▪
Other participants are added by CEO.

Participants are subject to meeting the following requirements:
▪
New hires must be employed prior to April 1st of the Program year to be eligible
to participate in the Program for the performance period. Employees hired after
that date must wait until the next fiscal year to be eligible for an award under
the Program. Eligibility begins the first full month worked. Participants
receive a pro-rated award using full months worked during the Program year.

▪
Awards under the Program shall be limited to individuals employed on a full-time
basis by HomeTrust on the date of payment, except in the case of disability,
death, or retirement.

▪
Participants on a performance improvement plan or with an unsatisfactory
performance rating at the time of payment or who have given notice of
resignation at the time of payment are not eligible to receive an award.

Performance Period
The Program operates on a fiscal year schedule — July 1st through June 30th.
Incentive Award Opportunities
Each participant will have a specified target annual incentive award
opportunity, expressed as a percentage of the participant’s base salary.
Incentive award opportunities are based on the participant’s job duties and
responsibilities and competitive practices.


-2-

--------------------------------------------------------------------------------




Performance Goals and Award Levels
Program goals will be established using three performance levels:
▪
Threshold – is the minimum level of performance in which the Bank would consider
it reasonable to provide an award. If performance is below Threshold, the payout
for that goal is zero. Performance at Threshold results in a payment equal to
50% of the participant’s targeted annual incentive award opportunity.

▪
Target – is the level of performance that the Bank considers “good” performance.
Goals at this level are challenging but considered reasonably obtainable.
Performance at Target results in a payment equal to 100% of the participant’s
targeted annual incentive award opportunity.

▪
Stretch – is the level of performance the Bank considers outstanding
performance. Goals at this level are challenging and considered a best case
scenario. Performance at Stretch results in a payment equal to 150% of the
participant’s targeted annual incentive award opportunity, which is the highest
amount to be paid under the Program.

Performance between Threshold and Target and Target and Stretch are interpolated
to provide for a range of payouts between 50% to 150% of a participant’s
targeted annual incentive, based on incremental results between Threshold and
Stretch performance.
Incentive Program Performance Measures and Weights
The Program uses a balanced scorecard with performance measures weighted between
Corporate and Team/Individual goals. All Corporate goals, weightings and
Team/Individual goals for the CEO and Executive Officers are presented to the
Compensation Committee for review and approval. Team/Individual goals for other
Program participants are approved by the CEO.
The following schedules are attached to this Program document. Schedules A and B
are approved by the Compensation Committee prior to the beginning of each
performance period:
Schedule A: Award Percentages and Performance Measures Weightings
Schedule B: Bank Goals, Weightings and Definitions
Schedule C: Example Payout Calculation
Program Discretion
The Program has a portion of the Corporate and Team/Individual goals based on
discretion that allows the Compensation Committee to modify the final award
based on a subjective assessment of performance and contributions to the Bank’s
success.
Award Distributions
At the end of the fiscal year, performance is measured and awards amounts are
calculated. Awards are paid in cash (generally) within two and one half months
following the end of the fiscal year or as soon as practical after approval of
the award payout by the Committee.
Awards are paid out as a percentage of a participant’s annual base earnings as
of June 30th. Base earnings are defined as the base salary in effect on June
30th and excludes referral fees, commissions and any other previously-paid
performance compensation.
Payments under this Program are considered taxable income to participants in the
year paid and will be subject to tax withholding.
Risk Mitigation
HomeTrust seeks to appropriately balance risk with financial rewards in the
Program design and implementation. The compensation arrangements in this Program
are designed to be sufficient to incent participants to achieve approved
strategic and tactical goals while at the same time not be excessive or lead to
material financial loss to the Bank.
Awards may be reduced or eliminated for credit quality and/or regulatory action.
Unless the Compensation Committee deems otherwise, awards will not be paid,
regardless of Corporate or Team/Individual performance, if 1) any regulatory
agency issues a formal, written enforcement action, memorandum of understanding
or other negative directive action


-3-

--------------------------------------------------------------------------------




where the Committee considers it imprudent to provide awards under this Program,
and/or 2) after a review of the Company’s credit quality measures the Committee
considers it imprudent to provide awards under this Program.
Coordination with Other Incentives
The Program does not inhibit the Bank from approving Program participants for
inclusion in other Bank plans, bonuses, commissions and/or incentive
compensation arrangements. The Board of Directors or the Committee may make
discretionary bonuses to participants regardless of their participation in this
Program.
Please see “Terms and Conditions” for further details on the Program provisions.
Terms and Conditions
The information represented below is subject to change and does not constitute a
binding agreement.
Definition of “Program”
“Program” refers to the HomeTrust Bancshares, Inc. Strategic Operating Committee
Incentive Program.
Definition of the “Bank”
For the purposes of this Program, the “Bank” refers to HomeTrust Bancshares,
Inc. and HomeTrust Bank, collectively.
Definition of “Board of Directors”
For the purposes of this Program, “Board of Directors” refers to the boards of
directors of HomeTrust Bancshares, Inc. and HomeTrust Bank, collectively.
Effective Date
This Program became effective July 1, 2012, and was amended on September 23,
2013. The Program may be amended from time to time with the approval of the
Board of Directors.
Performance Period/Program Year
The performance period is July 1st through June 30th and may be referred to in
this document as the Program year.
Program Administration
The Program is authorized by the Board of Directors. Each of the Board and the
Compensation Committee has the authority to make or nullify any rules and
procedures, as necessary, for proper administration of the Program.
The Program will be reviewed annually by the Compensation Committee to ensure
proper alignment with the Bank’s business objectives.
The Compensation Committee will approve all final award distributions paid to
Program participants. Any determination by the Compensation Committee will be
final and binding.
Program Changes or Discontinuance
The Bank has developed the Program on the basis of existing business, market and
economic conditions; current services; and staff assignments. If substantial
changes occur that affect these conditions, services, assignments, or forecasts,
the Bank may add to, amend, modify or discontinue any of the terms or conditions
of the Program at any time. Examples of substantial changes may include mergers,
dispositions or other corporate transactions, changes in laws or accounting
principles or other events that would in the absence of some adjustment,
frustrate the intended operation of this arrangement.
The Board of Directors may, at its sole discretion, waive, change or amend any
of the Program as it deems appropriate.
Program Interpretation
If there is any ambiguity as to the meaning of any terms or provisions of this
Program or any questions as to the correct interpretation of any information
contained therein, the Bank's interpretation expressed by the Board of Directors
or the Committee will be final and binding. In the event of any conflict in
interpretations by the Board of Directors and the Committee, the Board of
Directors’ interpretation shall control.


-4-

--------------------------------------------------------------------------------




Participation
CEO participation is determined by the Compensation Committee. Executive
officers are recommended by CEO and approved by the Compensation Committee.
Other employees may participate upon approval of the CEO.
New employees must be employed by April 1st of the performance period (July 1 –
June 30) to be considered for participation in a given Program year.
Award Determinations
Program participants are eligible for a distribution under the Program only upon
attainment of certain performance objectives defined under the Program and after
the approval of the award by the Compensation Committee.
Performance at Threshold, Target and Stretch are interpolated to encourage and
reward incremental performance improvement.
Award Distributions
Awards are paid in cash (generally) within two and one half months following the
end of the fiscal year or as soon as practical after approval of the award
payout by the Compensation Committee.
Awards are paid out as a percentage of a participant’s annual base earnings as
of June 30th. Base earnings are defined as base salary in effect as of June 30th
and excludes referral fees, commissions and any other previously-paid
performance compensation.
Incentive awards are considered taxable income to participants in the year paid
and will be subject to tax withholding.
New Hires, Reduced Work Schedules, Promotions, and Transfers
New hires that meet the eligibility criteria and are hired prior to April 1st of
the Program year receive a pro-rated award based on the number of full months
worked during the Program year. New hires employed by the Bank on or after April
1st are not eligible to receive an award for the current Program year.
Participants that are promoted or change roles where the participant becomes
eligible or ineligible for an award or experience a change in incentive
opportunity will receive a pro-rated award based on their status and the
effective date of the promotion or role change. Award amounts will be calculated
using the participant’s base earnings and the incentive target for the
applicable period. Base earnings refers to the base salary in effect on June
30th and excludes referral fees, commissions and any other previously-paid
performance compensation.
Participants that have an approved leave of absence are eligible to receive a
pro-rated award calculated using their time in active status as permitted by the
Family Medical Leave Act or other applicable state and federal laws and
regulations.
Termination of Employment
To encourage employee retention, a participant must be an active employee of the
Bank on the date the incentive award is paid to receive an award (please see
exceptions for death, disability and retirement below.) Participants who
terminate employment during the Program year will not be eligible to receive an
award. Participants who have given notice of resignation during the Program year
and before payout are not eligible to receive an award.
Death, Disability or Retirement
If a participant ceases to be employed by the Bank due to disability, his/her
cash incentive award for the Program year will be pro-rated to the date of
termination.
In the event of death, the Bank will pay to the participant’s estate the pro
rata portion of the cash award that had been earned by the participant during
his/her period of employment. 
Individuals who retire are eligible to receive a cash incentive payout if they
are actively employed through March 31st of the performance period.
Clawback
In the event that the Bank is required to prepare an accounting restatement due
to the material noncompliance of the Bank with any financial reporting
requirement under the securities laws, the Participants shall, unless otherwise
determined in the sole discretion of the Committee, reimburse the Bank upon
receipt of written notification for any


-5-

--------------------------------------------------------------------------------




excess incentive payment amounts paid under the Program calculation(s) which
were based on financial results required to be restated. In calculating the
excess amount, the Committee shall compare the calculation of the incentive
payment based on the relevant results reflected in the restated financials
compared to the same results reflected in the original financials that were
required to be restated. Participants may write a check payable to the Bank for
amounts equal to the written notification. In its discretion, the Compensation
Committee has the right to adjust compensation and/or modify a Participant’s
future incentive payments as it deems necessary.
Ethics Statement
The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by this Program to which the employee would otherwise be entitled will
be revoked or if paid, be obligated to repay any incentive award earned during
the award period in which the wrongful conduct occurred regardless of employment
status.
Miscellaneous
Any participant awards shall not be subject to assignment, pledge or other
disposition, nor shall such amounts be subject to garnishment, attachment,
transfer by operation of law, or any legal process.
Participation in the Program does not confer rights to participation in other
Bank programs, including annual or long-term incentive programs, non-qualified
retirement or deferred compensation programs or other executive perquisite
programs.
The Program will not be deemed to give any participant the right to be retained
in the employ of the Bank, nor will the Program interfere with the right of the
Bank to discharge any participant at any time for any reason.
In the absence of an authorized, written employment contract, the relationship
between employees and the Bank is one of at-will employment. The Program does
not alter the relationship.
This Program and the transactions and payments hereunder shall, in all respect,
be governed by, and construed and enforced in accordance with the laws of the
state in which the participant is employed.
Each provision in this Program is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.
This Program is proprietary and confidential to HomeTrust Bancshares, Inc. and
its employees and should not be shared outside the organization other than as
required by executive compensation reporting and disclosure requirements.




-6-

--------------------------------------------------------------------------------





Schedule A: 2019 Award Percentages and Performance Measures Weighting
Participant
 
Title
 
Target %
 
Corporate
Weighting
 
Unit/Function
Weighting
Dana Stonestreet
 
CEO
 
55%
 
80%
 
20%
Hunter Westbrook
 
COO
 
40%
 
75%
 
25%
Tony VunCannon
 
CFO
 
30%
 
75%
 
25%
Howard Sellinger
 
CIO
 
30%
 
75%
 
25%
Keith Houghton
 
CCO
 
30%
 
75%
 
25%
Parrish Little
 
CRO
 
30%
 
75%
 
25%



-7-

--------------------------------------------------------------------------------






Schedule B: Bank Goals, Weightings and Definitions
Performance
Measure
 
CEO
 
SOC
Net Income
 
50%
 
45%
 
 
 
 
 
Efficiency Ratio
 
15%
 
15%
 
 
 
 
 
Total Loans (Excluding Purchased HELOCs)
 
15%
 
15%
 
 
 
 
 
Functional Team
 
20%
 
25%
 
 
 
 
 
 
 
100%
 
100%

The Compensation Committee may reduce the amount of incentive payments at their
discretion based on the level of nonperforming loans and OREO.


Note: Payouts for performance between Threshold and Target and Target and
Stretch will be calculated using straight line interpolation.


-8-

--------------------------------------------------------------------------------




Schedule C: Example Payout Calculation
2019 POTENTIAL BASED ON TARGET
Performance Goals
Performance Measures
Incentive
 
Threshold
Target
Stretch
Actual
 
 
at Target
Weight
50%
100%
150%
Performance
Payout
 
 
 
 
 
 
 
 
Corporate
 
 
 
 
 
 
 
Net Income
$
27,000


45%
TBD
TBD
TBD
Target
$
27,000


Peer ROA
$
9,000


15%
TBD
TBD
TBD
Target
$
9,000


Discretionary Component
$
9,000


15%
TBD
TBD
TBD
Target
$
9,000


 
 
 
 
 
 
 
 
Corporate Goal Achievement
$
45,000


75%
 
 
 
 
$
45,000


 
 
 
 
 
 
 
 
Unit/Function
 
 
 
 
 
 
 
Goal 1
$
7,500


15%
 
Goal 1
 
 
$
7,500


Goal 2
$
7,500


15%
 
Goal 2
 
 
$
7,500


 
 
 
 
 
 
 
 
Team/Individual Achievement
$
15,000


25%
 
 
 
Target
$
15,000


 
 
 
 
 
 
 
 
Grand Total
$
60,000


100%
 
 
 
 
$
60,000







-9-